
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.22



EMPLOYMENT AGREEMENT


        This Employment Agreement (this "Agreement") is made and entered as of
the last date set forth on the signature page hereto, to be effective as of
June 24, 2003 (the "Effective Date"), by and between DuPont Photomasks, Inc., a
Delaware corporation (the "Company"), and Marshall C. Turner, an individual
("Executive").

RECITALS

        WHEREAS, the Company desires to hire Executive and Executive desires to
become employed by the Company; and

        WHEREAS, the Company and Executive have determined that it is in their
respective best interest to enter into this Agreement on the terms and
conditions as set forth herein.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and promises contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

AGREEMENT

1. EMPLOYMENT TERMS AND DUTIES

        1.1    EMPLOYMENT.    The Company hereby employs Executive, and
Executive hereby accepts employment by the Company, upon the terms and
conditions set forth in this Agreement.

        1.2    DUTIES.    Executive shall serve as Chief Executive Officer and
Chairman of the Board of Directors of the Company and shall report solely to the
Board of Directors of the Company (the "Board of Directors"). Executive shall
have the authority, and perform the duties customarily associated with, his
titles and offices together with such additional duties of a senior executive
nature and commensurate with his titles as may from time to time be assigned by
the Board of Directors. During the Employment Term (as defined herein),
Executive shall devote substantially all of his full working time and efforts to
the performance of his duties and the furtherance of the legitimate business
interests of the Company and shall not be otherwise employed. Notwithstanding
the above, Executive may serve as a director or trustee of other organizations,
or engage in charitable, civic and/or governmental activities provided that such
service and activities do not prevent Executive from performing the duties
required of Executive under this Agreement and further provided that Executive
obtains written consent for all such activities from the Company, which consent
will not be unreasonably withheld. The Company hereby consents to Executive
continuing to serve as a director of the Alliance Bernstein Technology
Fund, Inc., the George Lucas Educational Foundation, Linsang Partners, LLC, and
as Chairman of the Smithsonian National Museum of Natural History. Executive may
engage in personal activities, including, without limitation, personal
investments, provided that such activities do not interfere with Executive's
performance of his duties hereunder and/or the provisions of Executive's written
agreements with the Company.

        1.3    TERM.    The term of this Agreement, and Executive's employment
hereunder, commenced as of the Effective Date and shall continue for a one
(1) year period from such date (the "Initial Term") and thereafter shall
automatically renew for additional one (1) year periods (each successive one
(1) year period, a "Renewal Term" and together with the Initial Term, the
"Employment Term"), unless terminated by either party in accordance with the
terms of Section 1.6 hereof or otherwise by mutual written agreement.

        1.4    COMPENSATION AND BENEFITS.

                1.4.1    BASE SALARY.    In consideration of the services
rendered to the Company hereunder by Executive and Executive's covenants
hereunder and in the Company's Confidential Information &

--------------------------------------------------------------------------------


Inventions Agreement (the "Confidentiality Agreement") in the form attached
hereto as Annex A, the Company shall, during the Employment Term, pay Executive
a base salary at the annual rate of Three Hundred Ninety Five Thousand Dollars
($395,000.00) (the "Base Salary"), less statutory deductions and withholdings,
payable in equal installments in accordance with the Company's regular payroll
practices, but no less frequently than monthly. The Company will review the Base
Salary, for increase or decrease, as part of the normal annual performance
review after completion of the Initial Term and any Renewal Term, as applicable.
The Company agrees to pay the Base Salary retroactive to the Effective Date.

                1.4.2    INCENTIVE COMPENSATION.    Pursuant to the Company's
standard bonus plan, Executive will be eligible to receive incentive
compensation on an annual basis, with a targeted bonus opportunity of
seventy-five percent (75%) of Base Salary (the "Incentive Compensation"). The
Incentive Compensation for any fiscal year will range between zero percent (0%)
and one hundred fifty percent (150%) of Base Salary, depending on Executive's
performance, as measured against certain mutually agreed upon performance goals
and objectives (with fiscal year 2004 goals and objectives to be finalized as
promptly as practicable after the execution of this Agreement), and the size of
the bonus pool, all as determined by the Board of Directors. The Incentive
Compensation will be paid each year after the close of the applicable fiscal
year, per the normal Company schedule, provided, however, that no Incentive
Compensation will be payable for fiscal year 2003, which ended on June 30, 2003.

                1.4.3    BENEFITS PACKAGE.    In addition to the Base Salary,
during the Employment Term, Executive shall receive such employee benefits and
holidays as may be in effect from time to time as are afforded to other senior
executives of the Company. A summary of the current Company benefits and
programs have been provided to Executive.

                1.4.4    VACATION.    Executive shall be entitled to four
(4) weeks' paid vacation each year of the Employment Term. Any vacation time not
used in a particular year within the Employment Term may be rolled over to the
next succeeding year or, upon termination of the Employment Term, reimbursed in
cash to Executive, up to a maximum of four (4) weeks' paid vacation in either
event.

                1.4.5    EXPENSES.    The Company shall, upon receipt from
Executive of supporting receipts to the extent required by applicable income tax
regulations and the Company's reimbursement policies, reimburse Executive for
all out-of-pocket business expenses reasonably incurred by Executive in
connection with his employment hereunder, as approved by the Company's Chief
Financial Officer or other officer designated by the Board of Directors.

                1.4.6    RELOCATION AND TEMPORARY LIVING EXPENSES.    The
Company shall reimburse Executive in accordance with the Company's Relocation
Policy (the "Relocation Policy") a copy of which has been provided to Executive.
The Company also will reimburse Executive (a) for temporary living costs during
the Initial Term, not to exceed Five Thousand Dollars ($5,000) per month, and
(b) for up to one round-trip coach fare a week during the Initial Term for
either Executive or Executive's spouse to travel between San Francisco and
Austin (collectively "Temporary Living Expenses"). In the event that any
Temporary Living Expenses to be reimbursed by the Company hereunder are
considered taxable income to Executive in the year received, Company agrees to
pay Executive an additional payment (the "Gross-Up Payment") such that the net
amount received by Executive for such Temporary Living Expenses pursuant to this
Section 1.4.6, after paying any applicable federal or state income tax on the
Temporary Living Expenses and the Gross-up Payment, shall be equal to the amount
that Executive would have received if the Temporary Living Expenses were not
taxable to the Executive.

        1.5    STOCK OPTIONS.    The Company has granted to Executive, effective
as of August 15, 2003, and in accordance with the terms of the Company's Amended
1997 Stock Option and Restricted Stock Plan (the "Plan"), an option to purchase
one hundred and seventy thousand (170,000) shares of the Company's common stock,
par value $0.01 per share (the "Stock Option"). The terms of the Stock Option
are set forth in the Stock Option Agreement (the "Stock Option Agreement") in
the form attached hereto as Annex B.

--------------------------------------------------------------------------------


        1.6    TERMINATION.    Either party shall have the right to terminate
this Agreement and Executive's employment hereunder at any time during the
Employment Term by providing the other party with thirty (30) days written
notice of such termination, provided, however, that (i) in the event of a
voluntary termination by Executive, Company may waive all or a portion of the
thirty (30) days' notice and accelerate the effective date of such termination,
and (ii) in the event of a termination by the Company, the Company may suspend,
with no reduction in pay or benefits, Executive from his duties as set forth
herein (including, without limitation, Executive's position as a representative
and agent of the Company) during any such thirty (30) day notice period (the
effective time of any such termination referred to herein as the "Termination
Date").

        1.7    PAYMENTS UPON TERMINATION

                1.7.1    NO SEVERANCE.    Upon termination of Executive's
employment hereunder for any reason, with or without cause, voluntary or
involuntary, (i) Executive shall not be entitled to receive payment of, and the
Company shall have no obligation to pay, any severance or similar compensation
attributable to such termination, other than Base Salary earned but unpaid,
accrued but unused vacation pursuant to Section 1.4.4, vested benefits under any
employee benefit plan, and any unreimbursed expenses pursuant to Sections 1.4.5
and 1.4.6 hereof incurred by Executive as of the Termination Date; and (ii) the
Company's other obligations under this Agreement shall immediately cease.

                1.7.2    CONTINUATION OF BENEFITS.    Notwithstanding the above,
upon termination of Executive's employment for any reason, with or without
cause, voluntary or involuntary, Company agrees to provide continuation medical
and dental coverage under the DuPont Photomasks, Inc. Welfare Benefit Plan (the
"Continuation Benefits") (i) for Executive until his 65th birthday on
October 10, 2006, or, if earlier, Executive's death, and (ii) for his spouse,
Ann Turner, until her 65th birthday, or, if earlier, the date of her death or
divorce to Executive. Company agrees to pay for the cost of Continuation
Benefits (the "Cost of Coverage"), and Executive agrees and understands that the
amount of the Cost of Coverage will be considered taxable income to Executive
for each year (or partial year) of such coverage and satisfaction of any
associated tax obligations is Executive's sole responsibility.

2. PROTECTION OF COMPANY'S CONFIDENTIAL, PROPRIETARY INFORMATION AND INVENTIONS.

        This Agreement, and Executive's employment hereunder, is contingent upon
Executive's execution of the Confidentiality Agreement.

3. REPRESENTATIONS AND WARRANTIES

        Each party hereto represents and warrants that (i) this Agreement is
valid and binding upon and enforceable against such party in accordance with the
terms of this Agreement, (ii) such party is not bound by or subject to any
contractual or other obligation that would be violated by such party's execution
or performance of this Agreement, including, but not limited to, any
non-competition agreement presently in effect, and (iii) such party is not
subject to any pending or, to such party's knowledge, threatened, claim, action,
judgment, order, or investigation that could adversely affect such party's
ability to perform its obligations under this Agreement in a material respect.

4. MISCELLANEOUS

        4.1    INDEMNIFICATION.    The Company shall indemnify Executive from
liability arising out of his performance of his duties hereunder pursuant to the
terms and conditions of the Indemnity Agreement entered into between the Company
and Executive (executed by Executive on May 22, 2003), and shall provide
Executive all benefits under any directors and officers, errors and omissions,
or similar insurance policy from time to time in effect.

--------------------------------------------------------------------------------


        4.2    NOTICES.    All notices, requests, and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt or by facsimile transmission with
answer back confirmation or mailed (postage prepaid by certified or registered
mail, return receipt requested) or by overnight courier to the parties at the
following addresses or facsimile numbers:

If to the Executive, to:
        Marshall Turner
        131 Old Settlers Blvd.
        Round Rock, Texas 78664
        Fax: 512-310-6544

If to the Company, to:
        General Counsel
        DuPont Photomasks, Inc.
        131 Old Settlers Blvd.
        Round Rock, Texas 78664
        Fax: 512-310-6544

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 4.2, be deemed given upon
delivery, and (ii) if delivered by mail in the manner described above to the
address as provided in this Section 4.2. be deemed given upon receipt (in each
case regardless of whether such notice, request, or other communication is
received by any other Person to whom a copy of such notice, request or other
communication is to be delivered pursuant to this Section). Any party from time
to time may change its address or other information for the purpose of notices
to that party by giving written notice specifying such change to the other party
hereto. No notice, amendment or waiver pursuant to this Agreement will be
effective if sent or delivered by electronic means other than fax.

        4.3    AUTHORIZATION TO BE EMPLOYED.    This Agreement, and Executive's
employment hereunder, is subject to Executive providing the Company with legally
required proof of Executive's authorization to be employed in the United States
of America.

        4.4    ENTIRE AGREEMENT.    This Agreement, including the
Confidentiality Agreement and the Stock Option Agreement attached hereto as
Annexes, supersedes all prior discussions and agreements, among the parties with
respect to the subject matter hereof and contains the sole and entire agreement
between the parties hereto with respect thereto. In the event of conflict
between the terms of the text of this Agreement (excluding for this purpose the
Annexes hereto), on the one hand, and the terms of the Confidentiality Agreement
or any company policies, on the other hand, the terms of this Agreement
(excluding for this purpose the Annexes hereto) shall control. Any provision of
this Agreement which by its terms obliges the Company to make payments
subsequent to termination of Executive's Employment Term shall survive any such
termination.

        4.5    WAIVER.    Any term or condition of this Agreement may be waived
at any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition. No waiver by any
party hereto of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion. All remedies,
either under this Agreement or by law or otherwise afforded, will be cumulative
and not alternative.

        4.6    AMENDMENT.    This Agreement may be amended, supplemented, or
modified only by a written instrument duly executed by or on behalf of each
party hereto.

        4.7    NO THIRD PARTY BENEFICIARY.    The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and the
Company's successors or assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other person.

--------------------------------------------------------------------------------


        4.8    NO ASSIGNMENT; BINDING EFFECT.    This Agreement and the
obligations undertaken herein shall be binding upon and shall inure to the
benefit of any successors or assigns of the Company. Executive shall not be
entitled to assign his obligations under this Agreement.

        4.9    HEADINGS.    The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.

        4.10    SEVERABILITY.    The Company and Executive intend all provisions
of this Agreement to be enforced to the fullest extent permitted by law.
Accordingly, if a court of competent jurisdiction determines that the scope
and/or operation of any provision of this Agreement is too broad to be enforced
as written, the Company and Executive intend that the court should reform such
provision to such narrower scope and/or operation as it determines to be
enforceable. If, however, any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future law, and not subject to
reformation, then (i) such provision shall be fully severable, (ii) this
Agreement shall be construed and enforced as if such provision was never a part
of this Agreement, and (iii) the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by illegal, invalid,
or unenforceable provisions or by their severance.

        4.11    GOVERNING LAW.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas applicable to
contracts executed and performed in such State without giving effect to
conflicts of laws principles.

        4.12    ARBITRATION.    Company and Executive expressly agree that any
dispute, controversy or claim between them arising out of or relating to this
Agreement or any other aspect of Executive's relationship with Company
(including contract or tort claims, or claimed violations of statute, but
excluding disputes arising out of Executive's obligations under the
Confidentiality Agreement) shall be settled by mandatory binding arbitration
administered by the American Arbitration Association ("AAA") under its National
Rules for the Resolution of Employment Disputes, and judgment upon the award
rendered by the arbitrator(s) may be entered in any court with jurisdiction. The
parties must mutually agree if a panel of three arbitrators is to be used;
otherwise, the arbitration shall be conducted before a single arbitrator.

        4.13    COUNTERPARTS.    This Agreement may be executed in any number of
counterparts and by facsimile, each of which will be deemed an original, but all
of which together will constitute one and the same instrument.

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT FOLLOWS]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the parties hereto have caused this
Agreement to be executed on the date set forth below such party's signature
below.

    DUPONT PHOTOMASKS, INC., AS THE COMPANY
 
 
By: /s/ Susan Sam

--------------------------------------------------------------------------------

Name: Susan Sam
Title: Board Member and Chairperson,
Compensation Committee
Date: September 10, 2003
 
 
MARSHALL C. TURNER, AS EXECUTIVE
 
 
Signature: /s/ Marshall C. Turner

--------------------------------------------------------------------------------

Name: Marshall C. Turner
Date: September 10, 2003

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.22



EMPLOYMENT AGREEMENT
